Citation Nr: 1431707	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  13-00 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lower back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to December 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran avers he sustained a back injury in service.  In a November 2011 statement, he stated he has been suffering from back pain for the past 33 years since separation from service, and the pain has progressively gotten worse in the past ten years.  

Service treatment records from August to December 1976 report numerous complaints by the Veteran of lower back pain.  An August 1976 record notes the Veteran "moves furniture and other heavy things."  In September, he was diagnosed with lumbar/sacro strain.  The Veteran visited a service medical center five times for ultrasound treatment and was given X-rays, revealing normal results.  The Veteran began physical therapy, but it was noted that the physical therapy was not helping his pain.  In October, the Veteran began more ultrasound treatment and hydrocortisone shots.  A November record stated "no improvement in back pain after 3 months of physical therapy."  The Veteran's final service record in December stated he still had back pain.  

The Veteran underwent a VA examination in June 2012 by a physician who diagnosed lumbar strain and noted that image studies of the Veteran's thoracolumbar spine indicated he did not have arthritis.  Later that month, a physician assistant reviewed the Veteran's claim file and the examining physician's findings and opined that it is less likely than not that the Veteran's low back condition was incurred in service.  The physician assistant's opinion was based in part on the finding that the Veteran did not complain of back pain or injury during his August 9, 1976, separation examination.  This reliance was mistaken because the Veteran began to complain of back pains on August 31, 1976, after the separation examination.  Furthermore, the VA examiner based his opinion on the fact that the Veteran's lumber spine X-rays during service were normal.  However, the examiner did not explain why such X-rays findings were relevant in this case, considering the fact that neither any medical provider nor the June 2012 VA examining physician relied on X-ray evidence to diagnose the Veteran's current back disability.  Under these circumstances, an addendum medical opinion should be obtained to determine whether the Veteran's low back disability is related to service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA addendum medical opinion from an appropriate examiner concerning the nature and etiology of the Veteran's low back disability.  The examiner must review pertinent documents in the Veteran's claims file.  This must be noted in the opinion report.  If the examiner determines that a physical examination of the Veteran and/or specific tests or studies is required before an opinion is rendered, then the examiner shall so arrange. 

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current low back disability was incurred in, or as a result of, active duty service. 

In rendering this opinion, the examiner should keep in mind that the Veteran's separation examination was conducted on August 9, 1976, approximately 4 months prior to his actual separation from service, and the Veteran first reported symptoms of low back pain on August 31, 1976.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2. After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for low back pain should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review. 

No action is required of the Veteran until further notice. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



